DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 3-6, 8, 13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al. (US 2011/0255700) in view of Damarla (US 2016/0334500).
	Regarding claim 1, Maxwell teaches 1, a method for detecting audio signal beat points of a bass drum, comprising: wherein the instantaneous signals comprises instantaneous strength signals and instantaneous frequency signals; acquiring characteristic signals of the bass drum based on the instantaneous signals corresponding to the plurality of intrinsic mode functions (see fig. 2A-2C, ¶ 0038, 0040-0041, 0044, 0046, 0052, 0069, 0076. The system detects the beat from a drum in which the has a frequency signals and strength signals. The system detect the musical pieces which the beasts are measured. The system identifies the audio signal which have the strongest beat from the multiple beats with a beat meter and comparing the identified strongest beats with other beats.); 
performing peak detection on the characteristic signals to acquire a plurality of peak points; and acquiring beat points of the bass drum based on the plurality of peak points (see fig. 2a-2c, ¶ 0040-0041, 0044-0047, 0064-0065, 0069. The system determines the peak detection of the signals (drums) and the peat points peaks  being determined by a pattern for a number of peaks detected by the meter.).  
 	Maxwell does not disclose intrinsic mode function; acquiring a plurality of intrinsic mode functions based on an input audio signal to be detected; calculating instantaneous signals corresponding to the plurality of intrinsic mode functions, wherein the instantaneous signals comprises instantaneous frequency signals.
	Damarla teaches  acquiring a plurality of intrinsic mode functions based on an input audio signal to be detected; calculating instantaneous signals corresponding to the plurality of intrinsic mode functions, wherein the instantaneous signals comprises instantaneous frequency signals (see fig. 2-5, ¶ 0031-0032. The system receives an audio signal which decomposes the received audio signals into intrinsic mode functions. The system calculates the instantaneous frequencies for the plurality of intrinsic mode functions.).
	The combination of Damarla to Maxwell provides the intrinsic mode function for a received audio signal which is decomposed into intrinsic mode functions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of modify Maxwell to incorporate audio signals to be decomposed into intrinsic mode functions. The modifications applies to the system which receives an audio signal which decomposes the received audio signals into intrinsic mode functions. The system calculates the instantaneous frequencies for the plurality of intrinsic mode functions.
	



Claims 9, 10 are rejected under the same rationale as claim 1.


4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al. (US 2011/0255700) in view of Damarla (US 2016/0334500) in further view of Tagawa et al. (US 2002/0172372).
	Regarding claim 2, Maxwell teaches the method for detecting the audio signal beat points of the bass drum according to claim 1, wherein performing the peak detection on the characteristic signals to acquire the plurality of peak points (see fig. 2a-2c, ¶ 0040-0041, 0044-0047, 0064-0065, 0069. The system determines the peak detection of the signals (drums) and the peat points peaks  being determined by a pattern for a number of peaks detected by the meter.).  
Maxwell and Damarla do not teach comprises: performing the peak detection on the characteristic signals to acquire maximum points; and selecting a maximum point that satisfies a preset condition from the maximum points, and identifying the selected maximum point as the peak point.  
Tagawa teaches performing the peak detection on the characteristic signals to acquire maximum points; and selecting a maximum point that satisfies a preset condition from the maximum points, and identifying the selected maximum point as the peak point (see ¶ 0111-0113. The timing of the audio signals are detected by peak points in which the tempo is determined from the maximum peaks.).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of modify Maxwell and Damarla to incorporate peak detection of an audio signals and determine the timing and tempo at the maximum peaks. The modifications applies to the system which receives an audio signal to determine the maximum peaks of the audio signal and timing and tempo. 


5.	Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al. (US 2011/0255700) in view of Damarla (US 2016/0334500) in further view of Dabby (US 9,286,876).
	Regarding claim 7, Maxwell teaches method for detecting the audio signal beat points of the bass drum according to 1, wherein after performing the peak detection on the characteristic signals to acquire the plurality of peak point and before acquiring the beat points of the bass drum based on the plurality of peak points, the method further comprises (see fig. 2a-2c, ¶ 0040-0041, 0044-0047, 0064-0065, 0069. The system determines the peak detection of the signals (drums) and the peat points peaks  being determined by a pattern for a number of peaks detected by the meter.).  
Maxwell and Damarla do not teach eliminating the plurality of peak points by a specified processing mode.  
Dabby teaches eliminating the plurality of peak points by a specified processing mode (see col. 30, lines 17-38. The audio system makes adjustments and eliminates the peak frequency past a threshold (cut point).).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of modify Maxwell and Damarla to incorporate eliminating peak points. The modifications applies to the system which receives an audio signal and eliminates peaks of the audio signal and timing and tempo. 

Regarding claim 14, Maxwell and Damarla does not teach the method for detecting the audio signal beat points of the bass drum according to claim 7, wherein the specified processing mode comprises: eliminating, in the case where an interval between the two consecutive peak points is less than a preset interval threshold, the peak points corresponding to the characteristic signals with small values.  
Dabby teaches eliminating, in the case where an interval between the two consecutive peak points is less than a preset interval threshold, the peak points corresponding to the characteristic signals with small values (see col. 14, lines 3-40, col. 15, lines 36-49,  col. 30, lines 17-38. The audio system makes adjustments and eliminates the peak frequency past a threshold (cut point).).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of modify Maxwell and Damarla to incorporate eliminating peak points. The modifications applies to the system which receives an audio signal and eliminates peaks of the audio signal and timing and tempo. 

  6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al. (US 2011/0255700) in view of Damarla (US 2016/0334500) in further view of Lyske (US 2018/0181730).
	Regarding claim 8, Maxwell teaches the method for detecting the audio signal beat points of the bass drum according to claim 1, wherein after acquiring the beat points of the bass drum based on the plurality of peak points, the method further comprises (see fig. 2a-2c, ¶ 0040-0041, 0044-0047, 0064-0065, 0069. The system determines the peak detection of the signals (drums) and the peat points peaks  being determined by a pattern for a number of peaks detected by the meter.).  
Maxwell and Damarla do not teach adding preset audio and video effects at the positions where the beat points of the bass drum are located.  
Lyske teaches adding preset audio and video effects at the positions where the beat points of the bass drum are located (see ¶ 0121. The audio track will be the preset audio in which the tempo or beat points will have video effects synchronized with the timing of the audio track.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of modify Maxwell and Damarla to incorporate video effects with the timing of the audio track. The modifications applies synchronizing the video effects with the audio track providing timing of audio track with the video effects.



 7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al. (US 2011/0255700) in view of Damarla (US 2016/0334500) in further view of Tagawa et al. (US 2002/0172372) in further view of Bechet (US 4,809,195).
	Regarding claim 11, Maxwell, Damarla, Tagawa do not teach the method for detecting the audio signal beat points of the bass drum according to claim 2, wherein the preset condition comprises: any one point of the characteristic signals between two consecutive maximum points is not the maximum point, and a minimum value of the characteristic signals between the two consecutive maximum points satisfies that a ratio of the minimum to the two consecutive maximum points is less than a set ratio threshold.  
	Bechet teaches wherein the preset condition comprises: any one point of the characteristic signals between two consecutive maximum points is not the maximum point, and a minimum value of the characteristic signals between the two consecutive maximum points satisfies that a ratio of the minimum to the two consecutive maximum points is less than a set ratio threshold (see col. 1, line 48-col. 2, line col. 2, line 15. Claim 1. The sound signals between two consecutive point are determined between time periods. The consecutive points correspond to the maximum ratio below the threshold.). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of modify Maxwell, Damarla and Tagawa to incorporate conditions of the audio signal with a maximum points below a threshold. The modifications applies to having set limits to the peak points in the audio signal. 


	

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al. (US 2011/0255700) in view of Damarla (US 2016/0334500) in further view of Tagawa et al. (US 2002/0172372) in further view of Ellner (US 2009/0322854).
	Regarding claim 12, Maxwell, Damarla and Tagawa do not teach the method for detecting the audio signal beat points of the bass drum according to claim 2, wherein the preset condition comprises: any one point of the characteristic signals between two consecutive maximum points is not the maximum point, and a minimum value of the characteristic signals between the two consecutive maximum points satisfies that a difference value between the minimum value and the two consecutive maximum points is greater than a set difference threshold.  
	Ellner teaches wherein the preset condition comprises: any one point of the characteristic signals between two consecutive maximum points is not the maximum point, and a minimum value of the characteristic signals between the two consecutive maximum points satisfies that a difference value between the minimum value and the two consecutive maximum points is greater than a set difference threshold (see ¶ 0049. The sound signals between two consecutive point are determined between time periods. The consecutive points correspond  greater or above the threshold.). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of modify Maxwell, Damarla and Tagawa to incorporate conditions of the audio signal with a maximum points below a threshold. The modifications applies to having set limits to the peak points in the audio signal. 


Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651